Citation Nr: 1142157	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  05-37 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for esophageal cancer to include as due to exposure to herbicides.

2.  Entitlement to an initial compensable disability rating for service-connected post traumatic stress disorder (PTSD) for the period between August 8, 2005 and November 23, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse and family



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claim for service connection for esophageal cancer.  The Veteran disagreed and perfected an appeal.

In an April 2009 decision, the Board remanded the Veteran's claim for further development.  

The issue of entitlement to a compensable disability rating for service-connected PTSD for the period between August 8, 2005 and November 23, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War.

2.  The Veteran's esophageal cancer was not incurred in his active duty military service.




CONCLUSION OF LAW

Entitlement to service connection for esophageal cancer to include as due to exposure to herbicides is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in Vietnam.  He contends that he suffered esophageal cancer that was caused by his presumed exposure to herbicides.  He seeks service connection.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board's April 2009 decision remanded the Veteran's claim for service connection for esophageal cancer for further evidentiary development.  Specifically, the Board ordered VBA to provide the Veteran's VA claims folder to an "appropriate VA physician specializing in oncology" for an opinion regarding the etiology of the Veteran's cancer.  The order also directed the examiner to include pertinent reference to the published conclusions of the National Academy of Sciences' Institute of Medicine and highlight any agreement or disagreement with those conclusions.  

The record shows that a VA examiner provided an opinion in a September 2009 report.  The Veteran's representative argued that the September 2009 opinion is not in compliance with the Board's April 2009 remand because the examiner was not an oncologist and his report did not address the National Academy conclusions.  Subsequent to the September 2009 opinion in a December 2010 letter, the Board referred the question regarding the likely etiology of the Veteran's cancer to a Veterans Health Administration (VHA) physician.  The response to the request consists of a letter dated 10 February 2010 from Dr. A.W., M.D.  The Veteran's representative argued that Dr. A.W.'s opinion also does not substantially comply with the Board's April 2009 remand because Dr. A.W. does not identify himself as an oncologist and he did not address the National Academy conclusions.

The VLJ next submitted the question to a private physician, Dr. S.K. M.D., who provided a July 2011 opinion.  The request was addressed to Dr. S.K. M.D., "F.A.C.R."  The Board observes that the abbreviation "F.A.C.R." is used to denote a "Fellow of the American College of Radiology."  See Dorland's Illustrated Medical Dictionary, 31st Edition (2007) at page 681.  A radiologist is defined as "a physician who specializes in the use of x-rays and other forms of radiation in the diagnosis and treatment of disease."  See Dorland's Illustrated Medical Dictionary, 31st Edition (2007) at page 1597.  Radiotherapy is defined as the "treatment of disease by ionizing radiation," and the treatment of cancer in particular.  See Dorland's Illustrated Medical Dictionary, 31st Edition (2007) at page 1597.

Dr. S.K.'s opinion, as discussed in detail below, specifically addresses the conclusions of the National Academy and notes his agreement with their conclusions.  Although the Board's remand asked for an opinion from a physician who specialized in oncology, the Board observes that there is no showing that Dr. S.K. is not qualified to provide the opinion and Dr. S.K.'s report provides the analysis and opinion sought by the Board's April 2009 remand.  For those reasons, the Board finds that the July 2011 opinion of Dr. S.K. substantially complies with the April 2009 Board remand.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a September 2004 letter from the RO of the evidence required to substantiate a claim for service connection and was informed of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  The Board observes that the Veteran was not informed of how VA determines a disability rating and an effective date for a claimed disability as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds, however, that the Veteran is not prejudiced by lack of such notice because service connection is herein denied and, therefore, a disability rating and an effective date will not be assigned.

The record shows that VBA obtained service treatment records, VA treatment records and private medical records that were identified by the Veteran.  As noted above, a VA medical examination was provided in September 2009.  In addition, an opinion was obtained from an independent medical examiner which is adequate as it was based on a review of the medical history and as the opinion was supported by a complete rationale such that the Board's determination is an informed one.

As indicated in the Introduction, the Veteran presented testimony at a hearing at the RO before the undersigned VLJ.  For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran.  The Board will proceed to a decision on the claim on appeal.

The Veteran seeks service connection for esophageal cancer.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

The Veteran contends that his cancer was caused by his exposure to herbicides during his active duty, specifically Agent Orange when he served in Vietnam.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) (2011).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected. See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2011).

Whenever the Secretary of the Department of Veteran Affairs determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for purposes of service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents,  75 Fed. Reg. 32540 (June 8, 2010); 38 C.F.R. § 3.309(e) (2011).  The Secretary has specifically found that the National Academy of Sciences (NAS) has determined that epidemiologic studies of esophageal cancer "yields no evidence of an increased risk associated" with exposure to herbicides. 75 Fed. Reg. 32543 (June 8, 2010).  Hence, although the Veteran is presumed to have been exposed to Agent Orange, there is no presumption that the exposure resulted in his esophageal cancer.

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2011).

The evidence of record establishes that the Veteran has had esophageal cancer and currently has residual disorders caused by that cancer.  It also establishes that the Veteran was in Vietnam and is therefore presumed to have been exposed to Agent Orange.  Thus, elements (1) and (2) articulated by the Court in Shedden v. Principi, cited above, have been met.  The crux of the Veteran's claim is whether element (3), a causal relationship between the present disability and the disease or injury incurred or aggravated during service, is at least as likely as not established by the evidence.

The Veteran has submitted the statements of several physicians who, the Veteran claims, comprise "[c]ompetent medical authority has determined a more than casual relationship between [esophageal] [c]ancer and herbicide exposure."  See June 2005 notice of disagreement.  Specifically, a July 2004 statement of Dr. J.K, M.D., states that "[s]ince there are a number of malignancies associated with Agent Orange, I believe that his esophageal cancer may have resulted from his exposure."  A July 2004 statement of Dr. J.C., M.D., states that "[i]t is possible that his [the Veteran's] exposure to Agent Orange may have been a cause for" the Veteran's cancer, and that "[a]lthough there is no definitive data in the literature, exposure to environmental carcinogens is known to predispose to various malignancies."  A July 2004 statement from Dr. R.F., M.D., states that "[t]here is a possibility that [the Veteran] contracted cancer from Agent Orange."  Dr. R.F. further stated in a November 2009 statement that "[i]t is my opinion that Agent Orange played a role in the development of [the Veteran's] esophageal cancer.  

The Board has the responsibility to weigh and assess the evidence of record when it adjudicates a claim. See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999). As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board first observes that the speculative opinions of J.K. and J.C. are entitled to no probative value.  The Court has held that medical opinions that are speculative or inconclusive cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Dr. J.K.'s statement that he "believes" that the Veteran's esophageal cancer "may have" resulted from Agent Orange exposure is not a conclusive statement, but rather is most accurately characterized as a speculative or inconclusive statement.  Similarly, Dr. J.C.'s statement that "it is possible" that Agent Orange "may have been" a cause of the Veteran's cancer is also speculative.  Finally, Dr. R.F.'s opinions are couched as a "possibility" that the Veteran contracted his cancer because of Agent Orange exposure," and that Agent Orange "played a role" in the development of the Veteran's cancer are not statements that contain the language associated with certain opinions.

The Board further finds that the opinions are not probative because none of the physicians provided a basis or other scientific rationale for the opinions.  All of the opinions are conclusive.  For example, Dr. J.K. determined that "since there are a number of malignancies associated with Agent Orange," it must therefore follow that the Veteran's cancer is associated with Agent Orange.  The problem with Dr. J.K.'s opinion is that it does not address the fact that there are a number of cancers that are not associated with Agent Orange.  There is nothing in the statement that explains the bases for Dr. J.K.'s conclusion.  Dr. J.C.'s opinion that it is "possible" that the Veteran's cancer is associated with Agent Orange exposure because "exposure to environmental carcinogens is known to predispose to various malignancies" is similar to Dr. J.K.'s opinion because it assumes that if one cancer is associated with exposure to Agent Orange, then the Veteran's must also be associated.  The opinions are insufficient because there is nothing in the statements that provide the Board with the ability to determine how or why such a broad and general opinion is scientifically acceptable.

Finally, Dr. R.F.'s July 2004 opinion that "there is a possibility" that the Veteran's cancer was caused by exposure to Agent Orange is without any rationale and his November 2009 statement that "Agent Orange played a role" in the development of the Veteran's cancer is also without rationale.  Without any rationale, and with only a bare, conclusory statement, Dr. R.F.'s opinions are without probative value.  While the physicians may be experts, this does not supplant the requirement that a rationale for their opinions must be provided.

On the other hand, the record evidence includes the opinions of Dr. T.T., a VA physician who reviewed the Veteran's claims folder and determined that because the Veteran had a diagnosis of cancer subsequent to symptoms of and treatment for gastroesophageal reflux disease (GERD), a known risk factor for esophageal cancer, "it is less likely that the Veteran's esophageal cancer is related to" his active duty service and exposure to herbicides including Agent Orange.  The Board observes that Dr. T.T. did not address any agreement or disagreement with the NAS as required by the Board's April 2009 remand, but he did provide a basis for his conclusion regarding the likely etiology of the Veteran's cancer that reflects analysis of clinical evidence in the record.  

Similarly, Dr. A.W., M.D., a VA physician, stated in February 2010 that there "is no evidence in the literature suggesting that Agent Orange increases the incidence of adenocarcinoma of the esophagus," and reported that "many journal articles were reviewed to come to this conclusion."  Dr. A.W. cited to a specific study that summarized the studies conducted to inquire whether an association between Agent Orange and esophageal cancer could be made.  In addition, Dr. A.W. also determined that the medical literature did not show that exposure to Agent Orange increased the incidence of GERD in patients.  

Finally, Dr. S.K., M.D., a radiologist, provided the July 2011 report in which he concluded that the Institutes of Medicine (IOM) study of 1991 "indicates no causal association" between esophageal cancer and exposure to Agent Orange.  Dr. S.K. noted the history of the IOM study and how it concluded that "gastro-intestinal cancers such as esophageal cancer, are classified as 'limited/suggestive evidence of NO association' with Agent Orange exposure."  Dr. S.K. further noted that esophageal cancer is "a common GI [gastro-intestinal] malignancy in the general population."  Dr. S.K. opined that "with a reasonable degree of medical certainty," "the Veteran's esophageal cancer did not have its onset during his active service, and was not initiated by exposure to Agent Orange."

In each of the opinions, the VA physicians and Dr. S.K. provided a rationale and referred to pertinent medical literature or to clinical evidence to support their opinions that the Veteran's esophageal cancer was not related to his presumed exposure to Agent Orange during active duty service.  Accordingly, the Board finds that the opinions, particularly that of Dr. S.K., are probative and the physician's opinions provided by the Veteran are not.  The Board notes that the accredited representative argues that the medical reviewer failed to address the supportive medical opinions of record.  In that regard, the Board notes that there is no such requirement, rather it is the responsibility of the Board to weigh the evidence.  In addition, it was argued that no agreement or disagreement was expressed with the Institute of Medicine, National Academy of Sciences, studies.  The Board requested that the opinion provide relevant reference to the studies and that the examiner highlight any areas of agreement and disagreement.  Dr. S.K. referenced the studies, provided an opinion in accordance therewith and did not highlight any areas of disagreement with the studies; accordingly the opinion is not deficient in that respect.    

The record also includes the September 2008 testimony of the Veteran and his wife. The Veteran's wife testified that when the Veteran's cancer was detected, the treating physician, Dr. R.F., told the Veteran that his cancer was caused by exposure to Agent Orange.  The Board finds that the testimony is not probative.  The Veteran's or his spouse's account of what health care providers purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  To the extent that their testimony can be construed to be evidence that the Veteran's exposure to Agent Orange has caused his esophageal cancer, the Board finds that there is nothing in the record to support a conclusion that either the Veteran or his wife have the education, training or experience to provide a medical opinion regarding the etiology of the Veteran's cancer.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  This is a determination that requires expertise beyond the observations that a lay person can make. 
 
Therefore, the Board finds that the evidence in support of Shedden element (3) is insufficient to establish a causal relationship between exposure to Agent Orange and his esophageal cancer.  For that reason, the preponderance of the evidence is against the Veteran's claim. 




ORDER

Entitlement to service connection for esophageal cancer to include as due to exposure to herbicides is denied.


REMAND

Reasons for remand

In a November 2009 rating decision, the RO granted service connection for PTSD and assigned a noncompensable or 0 percent disability rating effective from August 8, 2005 to November 23, 2007, and a 50 percent disability rating from November 24, 2007.  The Veteran was hospitalized for treatment of his PTSD and received a temporary evaluation of 100 percent between September 23 and December 1, 2008.  The Veteran is currently assigned a 50 percent disability rating for his service-connected PTSD.

The Veteran was notified of the November 2009 rating decision in a letter dated November 24, 2009.  In January 2010, the Veteran filed a written notice stating that he sought "a claim for an earlier effective date of increased evaluation" for his service-connected PTSD and attached a copy of page two of the rating decision.  On that page, he highlighted the text which indicated that he "filed a claim for service connection on August 8, 2005, however, we have no evidence showing you were treated for or diagnosed with PTSD.  A noncompensable evaluation is assigned from August 8, 2005."  The Board interprets the January 2010 notice as a notice of disagreement (NOD), as the Veteran identified the rating decision with which he disagreed and disagreed with the initial noncompensable rating.  38 C.F.R. § 20.201.

When an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  VA regulations require that an NOD be in writing a "written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination."  38 C.F.R. § 20.201 (2011).  The January 2010 submission by the Veteran expressed dissatisfaction with the portion of the November 2009 rating decision that assigned an evaluation of a noncompensable disability rating for PTSD.  Thus, the January 2010 notice was a timely NOD as to the issue of an increased initial disability rating for the Veteran's service-connected PTSD.  While the Veteran asserted that he was entitled to an earlier effective date for an initial compensable rating, the Board has rephrased the issue above to more accurately reflect the nature of what the Veteran is asserting in light of his disagreement with an initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) (In initial ratings cases, VA can assign separate ratings for separate periods of time based on the facts found).

Since this appeal is now recognized as being from the initial rating assigned for the service-connected PTSD disability upon awarding service connection and the issue of an increased initial disability rating has not been the subject of a statement of the case (SOC), the issue must be remanded. In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where an NOD is filed, but an SOC has not been issued, the Board must remand the claim so that an SOC may be issued.

Accordingly, the case is REMANDED for the following action:

After taking any action deemed warranted, provide the Veteran with a statement of the case.  The Veteran should be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by the Board.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


